DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   METRO THEODORE BUTNER,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                        Case No. 2D20-3077


                         September 17, 2021

Appeal from the Circuit Court for Polk County; Larry Helms, Judge.

Loren D. Rhoton, Tampa, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., KELLY, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.